330 F.2d 609
Anthony Paul MARULLO, Appellant,v.UNITED STATES of America, Appellee.
No. 20756.
United States Court of Appeals Fifth Circuit.
April 8, 1964.

Sam Monk Zelden, New Orleans, La., for appellant.
William J. Hamilton, Jr., Asst. U. S. Atty., Jacksonville, Fla., for appellee.
Before CAMERON, WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
It is ordered that the petition for rehearing filed in the above entitled and numbered cause is hereby denied.


2
One point deserves clarification. Petitioner argues that the search in question must be found to be "unreasonable" under the Fourth Amendment. He contends that the present case is controlled by Chapman v. United States, 1961, 365 U.S. 610, 81 S.Ct. 776, 5 L.Ed.2d 828. Since we held that the location of the evidence in question was not within the protection of the Fourth Amendment, the reasonableness of the search is not a relevant constitutional consideration.